Ford, Judge:
The suits listed in schedule “A,” hereto attached and made a part hereof, were filed by the plaintiffs seeking to recover certain sums of money alleged to have been illegally exacted as customs duties upon certain hats. The collector classified some of the merchandise as colored chip hats and assessed duty thereon at the rate of 15 per centum ad valorem and 25 cents per dozen under paragraph 1504 (b) (2) of the Tariff Act of 1930, and T. D. 51909 and T. D. 50454, and the remainder of the hats the collector classified as chip hats, not blocked, trimmed-, or colored, and levied duty thereon at the rate of 15 per centum ad valorem under said paragraph 1504 (b) (1) and T. D. 51909.
Plaintiffs claim all of said merchandise to be properly dutiable at only 6j4 per centum ad valorem under paragraph 1504 (b) (5), as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T. D. 51802, as hats known as harvest hats, valued at less than $3 per dozen, not blocked, trimmed, or sewed.
At the trial of this case, samples of the involved merchandise were admitted in evidence, and it was established by the testimony of four witnesses that said hats were valued at less than $3 per dozen; that they were not blocked, trimmed, or sewed; and that they were in fact hats known as harvest hats in the trade and commerce throughout the United States.
It was also established at the trial that the involved* hats were similar in all material respects to the hats involved in International Hat Company v. United States, Abstract 53147, and the record in that case as to item 707 was admitted in evidence as a part of the record herein.
Upon the established facts and following the cited authority, we hold the merchandise covered by said suits, which was assessed with duty at either 15 per centum ad valorem and 25 cents per dozen, or at the rate of 15 per centum ad valorem, as set out above, to be properly dutiable at 6% per centum ad valorem under paragraph 1504 (b) (5) of the Tariff Act of 1930, as modified, supra, as alleged by the plaintiffs.
To the extent indicated, the specified claim in said suits is sustained; in all other respects and as to all other merchandise all the claims are overruled. Judgment will be rendered accordingly.